At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Monday the Fourth Day of July A. D. 1748.
The following Interrogatories were taken before the Honble William Strengthfield Esqr D. Judge
Ebenr Trobridge Comr of the Private Man of War called the Prince Frederick being duly Sworn upon his Oath answered to the .following Questions
QA When, where, and by whom was the Snow sent in here as Prize taken.
Ar on or about the Eighteenth Day of May last, near the Island of Martinees was taken by me and Company.
£> At the time of Capture what number of People were there on board, and of what nation.
Ar There was Twenty three, and all Frenchmen, I put them all on board of a Danish Vessel bound to Martineco or Guarda Loope, saving the Captain and mate whom I brought home.
Qn At the time of Capture did she make any resistance and what
An None at all.
f> What number of Cannon had she on board, and how many Tons Burthen.
An She had Four Cannon, and is about One Hundred and fifty Tons.
*476Qn Was there any Ship papers on board and if any what is become thereof
Anr All that were found, on board I delivered to the Lieu ten* whom I gave Charge of sa Snow, to bring to this Port.
i Ebenezer Trobridge
To the Truth whereof Roger Bow Captains Clerk on board the Private Man of War called the Prince Frederick also made Oath.
Roger Bow
Daniel Fones first Lieut* on hoard the Private man of Warr the Prince Frederick being Sworn made Ansr as follows
Qn Are the Papers delivered in Court all that were found on board the Snow without any Fraud, Subduction addition or Embezzelment.
An Yes.
Daniel Fones
Francis Grinne being duly sworn upon his Oath made Answer to the following Interrogatories. Viz*
To the first Interrogatory. That he was born in Rock Barnard in Britany, that he Lives at Van in the same place, and has lived there for Ten Years past, and is a Subject to the French King.
To the Second. That he was taken the Twenty ninth of May N. S. to Leward of Guarda Loope, by the Captn Trobridge, and carried to S* Christophers, and from thence directly heither, without making any resistance.
To the Third, I was on board sa Snow at the time of Capture and commanded her, and that the Privateer by whom I was taken was Commissioned from Rhode Ia Said Snow being owned by the French, And Hoisted French Colours, and was a Merchant Vessel.
To the fourth. That the reason as he imagons was because of the War between the Two nations, and I never understood she has been Condemned.
To the Fifth. That he was Master of sa Snow himself and was appointed so by the Owners, and took Possession of her at Van.
To the Sixth. That there was Twenty two Mariners on board all Frenchmen whom I took on board at Van, That he owned one Eighth part himself, and no others of the officers or Mariners were Interested.
To the Seventh. That he has known sa Snow these four Years — the first place I saw her at was at Port Lewis, and that her Burthen is about One Hundred and Sixty Tons, Four Guns, and beleives she is English Built, and her name is the Success, and has been called so ever since he knew her.
To the Eighth. That the sa Snow was bound to Van from whence she Sailed the Voyage before, and there was to have ended. That that Cargo he carries from Van consisted of Beef Pork, Flower Wine etc. and the Cargo *477she had on board when taken consists of Sugar, Coffe, Cotton, and was on a fair Trade agreeable to these Laws.
To the Ninth. That she was owned by four or five Persons and were all Frenchmen by birth, and live at Van with there wives and Families, and are all Subjects of the French King.
To the Tenth. That he knows of a Bill of Sale made to the Owners.
To the Eleventh. That he took his Loading on board at Matineco, during the Eighteen months that he lay there, some part whereof were put on board on fright and the remainder part belonged to the Owners, all which Persons were Frenchmen and all sa Goods were to be delivered, on there Accounts at Van.
To the Twelfth. That he Signed several Bills of Lading which aré Amongst the Ships Papers.
To the Thirteenth. That the papers he delivered in Court are all that he has to prove the property of the said Snow and her Cargo and the manner he became possessed thereof.
The papers relating to said Vessel with her present Cargo are a Pass Port, Invoice, a Certificate of the Purchase, and several Bills of Lading.
To the Fourteenth. That he was taken about the Latt: of 15 or 16 Deg: N. upon the Day before mentioned.
To the Fifteenth. That there was a Charter Party which he had accomplished, between the Freighters and owners.
To the Sixteenth. The first part being already Answered to the other part he Saith that he knows of no Papers being thrown over board or any other ways distroyed, made away with or concealed in any manner whatsoever.
To the Seventeenth. That the amount of the sa Vessel and her Cargo to the best of his Judgment is about Eighty Thousand Livers.
Fb Grinne
Nicholaas Fortune Mate of the sa Snow being sworn in Court, says that the above Examination is all true to the best of his knowledge
N. Fortin
The above Examination was taken in French and Translated.
It appearing by the Preparatory Examination and the Papers in this Case that the Snow Success and her Cargo at the time of Capture was the property of the Subjects of the French King, and no Claimant appearing, I do therefore adjudge and Condemn the said Snow and Cargo as Lawfull Prize Appraisment thereof being first made by Walter Chaloner, and Thomas Vernon and I order the Captors to pay Cost as the Law directs.
Wm Strengthfield. D Judge of Ad